Title: No. 6: An estimate of the Duties paid by the Proprietors and Navigators of a fishing Vessel of 65 tons and 11 hands
From: Jefferson, Thomas
To: 


An estimate of the Duties paid by the Proprietors and Navigators of a fishing Vessel of 65 tons and 11 hands.




dolls.


Duty onSalt
 80.25



Rum
 14.



Tea
  2.54



Sugar
  3.3



Molasses
   .99



Coarse woolens
  7.33




Lines, lead and hooks
  2.09



Sail cloth, yearly average
  2.5



Cordage, cables do.
 20.



Tonnage
  3.9



Iron, yearly average
  1.




138. divided on 11


Men, is 12.5 dollars per man. But deducting the drawback of the duty on Salt It remains 57.75 dollars on the whole. or 5.25 dollars on each man.
